DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections

Claims 1-19 are objected because of the following informalities to the claims: “... A processor-implemented method (300) ... one sensor data formats (302) ... a standard format (304) ...  low level inference (306) ...standard human metadata (308) ... maximization techniques (310) ... high level inference (312).”   Because, the element numbers cannot be in the claims, appropriate correction is required.  In this office action, Examiner interpreted claimed limitations without considering numbers in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	 
	Claim 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the “A processor-implemented method for obtaining unified domain adaptable human behavior inference, the method” of claims 1-19 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: In claims 1-19, the limitations directed to the following abstract ideas are: The steps of analyzing the processed sensor data using cross-sectional analysis and analyzing the processed sensor data using a plurality of longitudinal analysis and Fourier analysis techniques (math) based on the low-level inference, domain knowledge and standard human metadata (308) are the same as ascertaining mathematical relation. The steps of selecting a longitudinal analysis technique (mental process?) from the plurality of longitudinal analysis techniques for obtaining high level inference, wherein the longitudinal analysis technique is selected based on expectation maximization techniques (310); and obtaining the human behavior inference based on the obtained low-level inference and the high-level inference (312) are a mental process. 
In claims 1-19, The additional elements: “One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause ...” and “a plurality of sensor data..” “a memeory” … “a database” … “one or more communication interfaces” “ apre-proecssor” and “a unified display module.” The step of receiving the sensor data is an insignificant extra-solution activity of data gathering. 
In exemplary claim 1, limitations reciting the abstract idea are as follows: “selecting a longitudinal analysis technique from the plurality of longitudinal analysis techniques for obtaining high level inference, wherein the longitudinal analysis technique is selected based on expectation maximization techniques” (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about “selecting a longitudinal analysis technique from the plurality of longitudinal analysis techniques for obtaining high level inference, wherein the longitudinal analysis technique is selected based on expectation maximization techniques (310); and obtaining the human behavior inference based on the obtained low level inference and the high level inference”  (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of (1) selecting a technique and inferring human behavior based on the selected technique wherein (2) behavior inference is based on obtaining low level inference from sensors and interpreting the high-level inference (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., sensors and processors in this case). Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment). 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.

With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a “One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause”. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements ([FIG.1] and paragraphs [0033] of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a “A system (100) comprising: a memory (102) storing instructions and one or more modules (108); a database (110); one or more communication or input/output interfaces (106); and one or more hardware processors (104) coupled to the memory”, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, FIG.1] and paragraphs[0021], [0033] of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
	The analysis used for claim 1 is applied to claims 2-19. Claim 10 is directed an apparatus that performs the steps of claim 1, and claim 11 is directed to a computer program product or manufacture comprising the instruction or codes to perform the method of claim 1. Claims 2-9, 12-19 incorporate the same deficiencies of their respective base claims, and are rejected under the same rationale.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 9, 10-12, 15, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over DUBOIS et al., US 2015/0067176, hereinafter Dubois in view of Sadasivam et al., US 2014/0361905, hereinafter Sadasivam. 

As per claim 1, (With respect to claim 1, Dubios discloses) A processor-implemented method (300) for obtaining unified domain adaptable human behavior inference, the method comprising: receiving a plurality of sensor data using a plurality of sensors, (Dubios [0001] lines 1-4: Numerous sensor devices are capable of collecting and transferring sensor data over a network. These devices typically operate independently with little to no coordination among them.)

wherein the plurality of sensor data is in more than one sensor data formats (302); processing the received sensor data to a standard format (304); (Dubios teaches a method of sending data in a variety of formats from a sensor and converting the data into a common data format (i.e., standard format) (Dubios claim 11, lines 1-10: sending the data in a variety of formats from the direct sensor, converting the data to a common data format, forwarding the common data to a direct actuator and notifying the sensor platform of this activity and further forwarding the data for conversion by the sensor platform.)

selecting a longitudinal analysis technique from the plurality of longitudinal analysis techniques for obtaining high level inference, wherein the longitudinal analysis technique is selected based on expectation maximization techniques (310); 
Dubios in paragraph [0032] discloses a step for performing user trend analysis (“obtaining high level inference” as claimed) based on plurality of sensors collected over a given period of time (i.e., “longitudinal analysis technique” as claimed) (Dubios [0032] lines 7-10: “As a sensor device, the pedometer may track the number of steps over a period of time (e.g., week or month), and the collected data is analyzed for upward and downward trends in the user's steps for the given period of time.”)

(With respect to claim 1, Dubios does not explicitly discloses) analyzing the processed sensor data using cross-sectional analysis to obtain low level inference (306); 
However, Sadasivam teaches obtaining low-level inference data by detecting presence of speech, the motion state of user and etc. 
(Sadasivam [0033] lines 6-13: “TTCM may monitor features calculated from or detected within the sensor data stream to determine low-level inferences and detect segment transition events (e.g., feature status changes). Examples of low-level inferences include whether or not speech is present in an audio data stream, the motion state of a user (walking, sitting, driving, etc.) as determined based on an mobile sensor data steam (e.g., an accelerometer data stream”)
(Moreover, Dubios also does not explicitly discloses a step for processing sensor data based on the low-level inference, domain knowledge and standard human metadata) analyzing the processed sensor data using a plurality of longitudinal analysis and fourier analysis techniques based on the low level inference, domain knowledge and standard human metadata (308);
However, Sadasivam discloses a method of determining low-level inference based on sensor data stream of human activities (i.e., “human metadata” as claimed) obtained by mobile device. As an example, Sadasivam in paragraph [0034] describes a step for detecting low-level sensor data context changes (i.e., “domain knowledge” as claimed) or environment transitions
(Sadasivam [0033] lines 6 -[0034] lines 9: TTCM may monitor features calculated from or detected within the sensor data stream to determine low-level inferences and detect segment transition events (e.g., feature status changes). Examples of low-level inferences include whether or not speech is present in an audio data stream, the motion state of a user (walking, sitting, driving, etc.) as determined based on an mobile sensor data steam (e.g., an accelerometer data stream) ... [0034] For example, the embodiment can sample or poll sensors to detect low-level sensor data context changes or environment transitions (e.g., quiet state to speech state, moving state to stationary state). )
Thus, one person having ordinary skill in the art to combine teachings of Sadasivam into the combined system of Dubios for the advantageous purpose of providing accurate knowledge of a patient's medical problems allowing health professionals make quality measurement, research, and produce effective clinical decision for the underling sources of problems by determining low-level inference based on sensor data stream of human metadata.

and obtaining the human behavior inference based on the obtained low level inference and the high-level inference (312). 
Furthermore, Sadasivam teaches a step for building high-level context inferences may be based on low level inference. For instance, low-level sensor data such as an accelerometer may determine movement or lack of movement, an ambient light sensor may determine darkness and clock to determine time and etc.
(Sadasivam [0006] lines 1-12: High-level context inferences may be built from low-level sensor data to attempt to solve high-level context problems. For example, sleeping may be inferred from a combination of a clock to determine time, an ambient light sensor to determine darkness, a microphone to determine breathing pattern, and an accelerometer to determine movement or lack of movement. The low-level sensor data can be combined and analyzed to infer a high-level context inference of "sleeping." Understanding high-level context (e.g., watching television, reading, socializing with friends, etc.) of a device and user may be leveraged by device applications to provide enhanced functionality to the device.)
Thus, one person having ordinary skill in the art to combine teachings of Sadasivam into the combined system of Dubios for the advantageous purpose of providing improved understanding of patient's medical problems helping health professionals make quality measurement, accurate clinical decision by driving low-level feature representation of sensor data to come up with high-level contextual understanding in the knowledge domain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sadasivam into the system of Dubios because, they are analogous art as being directed to the same field of endeavor, the method and system for processing sensor data for monitoring human behavior/activities and/or health condition.  (See Dubios [0033], [0045] and   Sadasivam [0004] [0053])

As per claim 2, The method of claim 1, (Dubios discloses) wherein the plurality of sensors includes wearable, infrastructure sensors that includes sensors embedded in infrastructures, near field sensors that include low-power ultrasound sensors, passive radio-frequency identification (RFID), infrared sensors, near-field communication (NFC) sensors and soft sensors that include databases with exhaustive details regarding the users.  
(Dubios [0035] As such, the sensor platform 101 and/or user gateway 107 may detect blood pressure sensor 103a. It is noted that the blood pressure sensor 103a may be part of a wearable device, according one embodiment.)

Claims 3, 4, 7, 8, 13, 14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois in view of Sadasivam and further in view of Connor US 2017/0164878, hereinafter Connor.

As per claim 3, The method of claim 1, (Dubois does not explicitly disclose) wherein processing the received sensor data to the standard format comprises time series format using linear, non-linear interpolation and phase removing filters. 
 However, Conner discloses a method of analyzing data concerning electromagnetic brain activity which is collected by one or more EEG sensors using Bayesian filter, time-series analysis; inter-band mean; inter-band ratio; inter-channel mean; inter-channel ratio; inter-montage mean; inter-montage ratio 
(Connor [0500] In an example, data concerning electromagnetic brain activity which is collected by one or more EEG sensors can be analyzed using one or more statistical methods selected from the group consisting of: multivariate linear regression or least squares estimation; ... Bayesian filter or other Bayesian statistical method; ... time-series analysis; inter-band mean; inter-band ratio; inter-channel mean; inter-channel ratio; inter-montage mean; inter-montage ratio; multi-band covariance analysis; multi-channel covariance analysis)
Thus, one person having ordinary skill in the art to combine teachings of Connor into the combined system of Dubios for the advantageous purpose of providing improved understanding in the knowledge domain by considering sensor data based on the multivariate linear regression or least squares estimation techniques.

As per claim 4, The method of claim 1, wherein the cross-sectional analysis for low level inference includes analyzing details such as location, activity, temperature and physiology.  
(Connor [0302] In an example, automatic adjustment of a resonator can occur when a particular person first wears a device in order to customize the device to the person's specific anatomy and/or physiology. [0304] body moisture level and/or ambient humidity; body temperature and/or ambient temperature; food consumption; exercise; geographic location; and ambient electromagnetic activity.)

Thus, one person having ordinary skill in the art to combine teachings of Connor into the combined system of Dubios for the advantageous purpose of providing building enhanced knowledge domain by inferring low-level sensor data such as body moisture level, ambient humidity, body temperature and etc.


As per claim 5, The method of claim 1, wherein domain knowledge including exhaustive domain knowledge of health, shopping, retail and driving standards is dynamically updated in a domain database (210).  
(Dubois [0025] For example, this pairing may be communicated to the gateway 107 using agent software. In one embodiment, this pairing may create a database record which is maintained in the sensor platform ... Sensor platform 101 may then update the gateway 107 with a user identification to associate with the detected sensor 103a with the load of sensors 103 to pair.)

As per claim 6, The method of claim 1, (Dubois teaches) wherein standard human metadata including mobility, proximity, activity for standard human is dynamically updated in a human metadata database (212).  (Dubois [0026] For example, the gateway 107 may be a user's mobile phone, while the sensor device 103a may be a glucose meter and the sensor device 103b may be a health bracelet.  [0033] For example, pedometers can collect activity data, while sleep sensors independently collect data on sleep quality, patterns, and cycles, despite correlations between exercise and sleep.)

As per claim 7, The method of claim 1, (Dubois does not explicitly teach) wherein the plurality of longitudinal analysis and fourier analysis techniques includes welch analysis, cross-spectrum analysis, Feature of interest (FOI) identification and time-series clustering, autocorrelation-based distance estimation and exponential smoothing , seasonal & non-seasonal models identification, ARIMA modelling, Hidden Markov models, Long short term memory (LSTM). 
However, Connor teaches a method of using longitudinal axis which is perpendicular to the surface of a person's body and analyzing brain activity by decomposed into different frequency bands using Fourier Transformation methods 
(Connor [0230] In an example, a waveguide can have a longitudinal axis which is perpendicular to the surface of a person's body. In an example, a waveguide can have a longitudinal axis which is parallel to the surface of a person's body. [0372] In an example, a repeating pattern of electromagnetic brain activity can be analyzed and decomposed into different frequency bands using Fourier Transformation methods.)

Thus, one person having ordinary skill in the art to combine teachings of Connor into the combined system of Dubios for the advantageous purpose of providing building enhanced knowledge domain by analyzing low-level sensor data such as a repeating pattern of electromagnetic brain activity.

As per claim 8, The method of claim 7, (Dubois does not explicitly teach) wherein fourier analysis techniques is performed using sliding window to identify shift in frequency domain.  
However, Connor teaches employing various mathematical technique to analyze medical data collected from sensors using DFT, FFT and shift of frequency band or centroid: (Connor [0194] In an example, data from an energy receiver can be analyzed to measure body glucose level using one or more methods selected from the group consisting of ... Data Normalization (DN), Decision Tree Analysis (DTA), Discrete Fourier transform (DFT), Discriminant Analysis (DA), Empirical Mode Decomposition (EMD), Factor Analysis (FA), Fast Fourier Transform (FFT), Feature Vector Analysis (FVA), Fisher Linear Discriminant, Fourier Transformation (FT) Method, Fuzzy Logic (FL) Modeling) .. [0402] In an example, patterns of electromagnetic brain activity can be analyzed using one or more methods selected from the group consisting of: analysis of an overall shift from faster frequency bands to slower frequency bands, analysis of shifts in a frequency band centroid, analysis of the rate of change in band frequency)

Thus, one person having ordinary skill in the art to combine teachings of Connor into the combined system of Dubios for the advantageous purpose of providing building enhanced knowledge base by employing various mathematical modeling and filtering processes to improve context of data represents.

As per claim 9, The method of claim 1, (Dubois teaches) wherein obtained human behaviour inference is displayed on a unified display module (228) based on a user query.  (See Dubois FIG.14 element 1411 where system equipment with a display for monitoring various health data readings including user activities and medical information. Further, Dubois in paragraph [0025] teaches sensor platform paired with a database to record sensor data)

As per claim 10, A system (100) comprising: a memory (102) storing instructions and one or more modules (108); a database (110); one or more communication or input/output interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to execute the one or more modules (108) comprising: a input module (202) for receiving a plurality of sensor data using a plurality of sensors, wherein the plurality of sensor data is in more than one sensor data formats; a pre-processor (204) for processing the received sensor data to a standard format; a low level inference module (206) for analyzing the processed sensor data using cross- sectional analysis to obtain low level inference; a high level inference module (208) for analyzing the processed sensor data using a plurality of longitudinal analysis and fourier analysis techniques based on the low level inference, domain knowledge and standard human metadata and selecting a longitudinal analysis technique from the plurality of longitudinal analysis techniques for obtaining high level inference, wherein the longitudinal analysis technique is selected based on expectation maximization techniques; and a unified display module (228) for displaying the obtained human behavior inference based on the obtained low level inference and the high level inference. 

Claims 10 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 11, One or more non-transitory machine readable information storage mediums comprising one or more instructions which when executed by one or more hardware processors cause: receiving a plurality of sensor data using a plurality of sensors, wherein the plurality of sensor data is in more than one sensor data formats (302); processing the received sensor data to a standard format (304); analyzing the processed sensor data using cross-sectional analysis to obtain low level inference (306); analyzing the processed sensor data using a plurality of longitudinal analysis and fourier analysis techniques based on the low level inference, domain knowledge and standard human metadata (308); selecting a longitudinal analysis technique from the plurality of longitudinal analysis techniques for obtaining high level inference, wherein the longitudinal analysis technique is selected based on expectation maximization techniques (310); and obtaining the human behavior inference based on the obtained low level inference and the high level inference (312). 

Claims 11 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 12, The one or more non-transitory machine readable information storage mediums of claim 11, wherein the plurality of personal sensors includes wearable, infrastructure sensors that includes sensors embedded in infrastructures, near field sensors that include low-power ultrasound sensors, passive radio-frequency identification (RFID), infrared sensors, near- field communication(NFC) sensors and soft sensors that include databases with exhaustive details regarding the users. 

Claims 12 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 13, The one or more non-transitory machine readable information storage mediums of claim 11, wherein processing the received sensor data to the standard format comprises time series format using linear, non-linear interpolation and phase removing filters.  

Claims 13 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, The one or more non-transitory machine readable information storage mediums of claim 11, wherein the cross-sectional analysis for low level inference includes analyzing details such as location, activity, temperature and physiology.

Claims 14 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, The one or more non-transitory machine readable information storage mediums of claim 11, wherein domain knowledge including exhaustive domain knowledge of health, shopping, retail and driving standards is dynamically updated in a domain database (210).  

Claims 15 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, The one or more non-transitory machine readable information storage mediums of claim 11, wherein standard human metadata including mobility, proximity, activity for standard human is dynamically updated in a human metadata database (212). 
 
Claims 16 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 17, The one or more non-transitory machine readable information storage mediums of claim 11, wherein the plurality of longitudinal analysis and fourier analysis techniques includes welch analysis, cross-spectrum analysis, Feature of interest (FOI) identification and time-series clustering, autocorrelation-based distance estimation and exponential smoothing, seasonal & non-seasonal models identification, ARIMA modelling, Hidden Markov models, Long short term memory (LSTM).  

Claims 17 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, The one or more non-transitory machine readable information storage mediums of claim 17, wherein Fourier analysis techniques is performed using sliding window to identify shift in frequency domain.  

Claims 18 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19, The one or more non-transitory machine readable information storage mediums of claim 11, wherein obtained human behavior inference is displayed on a unified display module (228) based on a user query. 

Claims 19 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:
INTEGRATED CLINICAL DECISION SUPPORTING SYSTEM AND METHOD (Lee et al., US 2015/0149205) - Integrated clinical decision supporting system and method are provided. The system includes a CDSS application terminal configured to consume a user's clinical information including medical data, social media data, and sensor measuring data, and transmit the collected user's clinical information, and an integrated clinical decision supporting apparatus configured to convert the user's clinical information received from the CDSS application terminal into a predetermined standard format, and generate a medical recommendation based on the converted user's clinical information and a previously stored clinical rule.


Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154